Case 1:19-cv-05542-RPK-CLP Document 24-3 Filed 05/26/20 Page 1 of 14 PageID #: 120
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 12 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 1121




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        --------------------------------------------------------X Case No. 19-5542
        Kingsley Palmer,
        Sharon Palmer,
                                            Plaintiffs s,
        --against—

        The City of New York,
        Inspector Elliot Colon,
        Ramos,
        Reggie aka Frank Singh
        E 40 Buyers IG, LLC
        Stephen Samuel Weintraub                            JURY TRIAL DEMANDED
        John Doe #1-2
                                            Defendants.
        -----------------------------------------------------X

                                               COMPLAINT

        Plaintiffs s, Kingsley Palmer and his wife, Sharon Palmer, by their attorneys Dahiya

        Law Offices, LLC, complaining against the defendants alleges as follows:

                                    PRELIMINARY STATEMENT

        1.      This is a civil rights action in which plaintiffs seeks relief for the violation

        of his rights secured by 42 USC §1983, §1988, the Fourth, Fifth and Fourteenth

        Amendments to the United States Constitution.

        2.       The claims arise from June 27, 2019 incident in which Officers of the New

        York City Police Department ("NYPD"), acting under color of state law,

        intentionally and willfully subjected plaintiffs to, inter alia, false arrest and false

        imprisonment and ultimately deprivation of their home in violation of the Due

        Process.

        3.      Plaintiffs seeks monetary damages (special, compensatory, and punitive)

        against defendants, including those resulting from the violation of the bankruptcy


                                                       1
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 23 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 2122




        automatic stay, as well as an award of cost and such other and further relief as the

        Court deems just and proper.

                                 JURISDICTION AND VENUE

        4.     This action is brought pursuant to 28 USC § § 1331, 1334, 42 USC §1983,

        and the Fourth, Fifth and Fourteenth Amendments to the United States

        Constitution. Venue is laid within the United States District Court for the Eastern

        District of New York in that Defendant City of New York is located within, and a

        substantial part of the events giving rise to the claim occurred within the boundaries

        of the Eastern District of New York.

                                             PARTIES

        5.     Plaintiffs Kingsley Palmer and his wife Sharon Palmer are always a legal

        resident of the United States and here relevant resided in Kings County, City and

        State of New York.

        6.     The City of New York (or "the City") is a municipal corporation organized

        under the laws of the State of New York. At all times relevant hereto, Defendant

        City, acting through the New York Police Department (or "NYPD"), was

        responsible for the policy, practice, supervision, implementation, and conduct of all

        NYPD matters and was responsible for the appointment, training, supervision,

        discipline and retention and conduct of all NYPD personnel. In addition, at all times

        here relevant, Defendant City was responsible for enforcing the rules of the NYPD,

        and for ensuring that the NYPD personnel obey the laws of the United States and

        the State of New York.




                                                  2
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 34 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 3123




        7.      Officer Remus (full name unknown) was, at all times here relevant, a police

        officer of the NYPD, and as such was acting in the capacity of an agent, servant

        and employee of the City of New York. On information and belief, at all times

        relevant hereto, officer Ramos was at all times here relevant, a police officer of the

        NYPD, and as such was acting in the capacity of an agent, servant and employee

        of the City of New York. On information and belief, at all times relevant hereto,

        Officer Remus was plaintiffs s "arresting officer" and was under the command of

        the 67th Precinct of the NYPD. Defendant. Defendant Ramos is sued in his

        individual capacity.

        8.      All other individual defendants ("the officers"), including John Doe #1-2,

        Individuals including the Precinct-in-Charge Elliot Colon and those whose names

        are currently unknown to plaintiffs, are employees of the NYPD, and are sued in

        their individual capacities.

        9.      Reggie and his company, E 40 Buyers IG, LLC and their lawyers whose

        identity is unknown as of now are sued individually for their role in having the

        plaintiffs unlawfully arrested and as well as conspiring to deprive the plaintiffs of

        their home.

        9a.     Stephen Samuel Weintraub is the attorney representing E 40 Buyers IG,

        LLC and related members and who misled the state court and had the police

        called for false arrest.

        10.     At all times here mentioned defendants were acting under color of state

        law, to wit, under color pf the statutes, ordinances, regulations, policies, customs

        and usages of the City and State of New York.

                                                  3
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 45 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 4124




                                  FACTUAL ALLEGATIONS

        11.    The Plaintiffs owned real property 891 East 40th Street, Brooklyn, New

         York 11210 (the “Real Property” or “Home”).

        12.    CitiMortgage Inc. brought foreclosure proceedings against the plaintiffs in

        the Kings County Supreme Court, bearing Index No., 508193/2013. There was a

        judgment of foreclosure. The Plaintiffs did not have any lawyer in the state court

        foreclosure. However, he consulted a few people and thus came to know lot of

        fraudulent action by the mortgage companies and robo signing. The plaintiffs ’s

        note was purportedly taken over by MTGLQ Investor LP.

        13.      On or about May 20, 2019, the Plaintiffs brought an Order to Show

        Cause with the Supreme Court. The Hon. Noah Dear, signed the order. In the order,

        he said, that all proceedings in the eviction action, Index No. 82907/2018 are

        stayed. Attached is a copy the Order. Exhibit A. The state judge scheduled the

        hearing for June 26, 2019. A copy of the Order was sent to the E40 Buyers, LLC

        by mail. 14.   On June 11, 2019, when the plaintiff Kingsley Palmer was not in his

        house, the office of City Marshall came to the Real Property, the home of the

        Plaintiffs. Sharon Palmer wife of Kingsley Palmer opened the door. The Marshal

        instructed that his wife leave the house, as he had orders of their eviction. The

        plaintiffs ’s wife pleaded that she had stay from the Supreme Court. However, he

        claimed that there are orders of eviction from the civil court of the City of New

        York. The plaintiffs ’s wife fearing that she will be arrested left the house and the

        Marshall locked up the door. Ms. Palmer tried to reach her husband but could not.

        However ultimately when she could reach her husband, she was already out of the



                                                 4
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 56 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 5125




        house, with the Marshall having taken the possession. The plaintiffs were forced

        to sleep in their friends’ house.

        15.    The very next day, the Plaintiff Kingsley Palmer went to the state court to

        get an additional copy of the stay order, as he could not access his own home.

        Thereafter, he brought the copy of the state court order to the Marshall’s notice.

        The Marshall realizing that they have committed a mistake were told to move back

        to their house. The Marshall also called the buyer Frank Singh aka Regie and had

        him on the speaker phone. And the Marshall in front of the plaintiffs told Regie that

        his papers were fraud. And further he said that Supreme Court papers were proper,

        and the eviction was improper.

        16.    On June 12, 2019 the undersigned called the Marshall office stating that the

        plaintiffs ’s ouster from their home was in violation of the state Supreme Court

        order. And they agreed and further stated that plaintiffs with his family could back

        to the house.

        17.    On June 12, 2019, the plaintiffs and his wife moved back into the house

        after having tried calling Regie the whole day, as he had the keys. The plaintiffs

        were forced to break the lock to get into their own house.

        18.    On June 20, 2019, the plaintiffs filed for Chapter 13 bankruptcy protection

        with this Court. Ex. B.

        19.    On June 26, 2019, the plaintiffs went back to the state Supreme Court, Kings

        County before the Court of Hon. Judge Dear. In the Court, Kingsley Palmer saw a

        representative for MTGLQ, a lady lawyer. The East 40th Buyers were there. The

        lawyer for E 40 Buyer (Stephen Weintraub office) were there along with Frank



                                                 5
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 67 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 6126




        Singh’s business partner. When their case was called, Kingsley Palmer gave the

        court the bankruptcy papers that he has filed for Chapter 13 bankruptcy. The court

        stated since the plaintiffs has sought bankruptcy protection, they will have to

        adjourn the entire hearing to July 24, 2019 and meanwhile status quo to maintained.

        In the Courtroom, as soon as the date was given to us, the lawyer for E 40 Buyers

        IG, LLC, got angry and started saying they are going to gets cops and get us thrown

        out. He also said he will not use the Marshall office anymore. He also said that the

        plaintiffs ’s bankruptcy papers were fake and that he had filed bankruptcy before

        too. While walking out of the courtroom, he said “I don’t give a rat ass to those

        papers.”

        20.    Just a day after the adjournment of June 26 court hearing, on June 27,

        2019 around 8 or 9 pm, six police cars arrived at the house of the Plaintiffs. They

        asked for production of the papers. He showed them the bankruptcy papers and the

        state court Order to Show Cause. Without paying proper attention, they put the

        handcuffs on Plaintiff, Kingsley Palmer and took him to jail. He spent 24 hours in

        the jail. Thereafter he was taken to a judge, and she told Mr. Palmer to stay out of

        trouble and that everything will be sealed in 6 months. He did not know what

        happened and he had a nervous breakdown. When he came out he could not go

        back to his home and contact his wife. His entire belongings were seized and he

        was ousted from his house unlawfully. Both the plaintiffs suffered emotional

        damage. Ms. Sharon Palmer is diabetic. She was traumatized and all her medicines

        were also in their house and she could not have access to the same. The emotional

        trauma and impact of the arrest left Mr. Palmer and his wife, Sharon Palmer, with



                                                 6
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 78 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 7127




        a very devasting impact, which has impacted their work and health, both physical

        and mental. The plaintiff, Kingsley Palmer is a construction worker and he is

        unable to work, he is getting nightmares that the police is coming to arrest him

        again. Because his work suffered, his boss has told him that he would be fired if he

        is not focused on work. The plaintiffs have suffered and continues to be subject to

        agony and deprivation of property without the due process of law.

        21.     Despite the fact and knowledge that plaintiffs acts were fully comporting

        with the law, the police and the defendant acted in concert and maliciously in

        arresting the plaintiff Kingsley Palmer and depriving him and his wife of their

        home.

                                            DAMAGES

        22.     As a direct and proximate result of the acts of defendants, plaintiffs

        suffered the following injuries and damages:


                       a. Violation of their rights pursuant to the Fourth and Fourteenth
                       Amendments to the United States Constitution to be free from an
                       unreasonable search and seizure of their person;
                       b. Violation of their right to Due Process of Law under the Fourteenth
                       Amendments to the United Stated Constitution;
                       c. Violation of his New York State Constitutional rights under Article
                       1, Section 12 to be free from an unreasonable search and seizure;
                       d. Violation of their New York State Constitutional rights under
                       Article 1, Section 6 to due process;
                       e. Physical pain and suffering;
                       f. Emotional trauma and suffering, including fear, embarrassment,
                       humiliation, emotional distress, frustration, extreme inconvenience,
                       anxiety; and
                       g. Loss of liberty and property rights.

                                                  7
Case 1:19-cv-05542-RPK-CLP
  Case  1:19-cv-05542-RPK-CLPDocument 24-3
                               Document    Filed 10/01/19
                                        1 Filed  05/26/20 Page
                                                          Page 89 of
                                                                  of 13
                                                                     14 PageID
                                                                        PageID #:
                                                                               #: 8128




                                     FIRST CAUSE OF ACTION
                                          (42 USC§ 1983)

        23.     The preceding paragraphs are here incorporated by reference.

        24.     Defendants have deprived plaintiffs of their civil, constitutional and

        statutory rights under color of law and have conspired to deprive her of such rights

        and are liable to plaintiffs under 42 USC§ 1983.

        25.     Defendants' conduct deprived plaintiffs of their right to be free of

        unreasonable searches and seizures, pursuant to the Fourth and Fourteenth

        Amendments to the United States Constitution. Defendants' conduct also deprived

        plaintiffs s of his right to due process of law, pursuant to the Fourteenth Amendment

        of the United States Constitution.

        26.    Defendants falsely arrested plaintiffs and failed to intervene in each other's

        obviously illegal actions.

        27.     Plaintiffs has been damaged as a result of defendants' wrongful acts.

                             SECOND CAUSE OF ACTION
                       (MUNICIPAL AND SUPERVISORY LIABILITY)

        28.    The above paragraphs are here incorporated by reference.

        29.    The City is liable for the damages suffered by plaintiffs as a result of the

        conduct of their employees, agents, and servants, in that, after learning of their

        employees' violation of plaintiffs 's constitutional rights, they failed to remedy the

        wrong; they have created a policy or custom under which unconstitutional practices

        occurred and allowed such policies or customs to continue, and they have been

        grossly negligent in managing subordinates who caused the unlawful condition or

        event. The City has been alerted to the regular use of excessive force and false

                                                  8
Case 1:19-cv-05542-RPK-CLP
   Case                     Document
        1:19-cv-05542-RPK-CLP        24-31 Filed
                               Document    Filed 05/26/20
                                                 10/01/19 Page
                                                          Page 10
                                                               9 ofof13
                                                                      14PageID
                                                                         PageID#:#:9129




         arrests by its police officers but has nevertheless exhibited deliberate indifference

         to such excessive force and false arrests; that deliberate indifference caused the

         violation of plaintiffs s' constitutional rights in this case.

         30.     The aforesaid event was not an isolated incident. The City has been aware

         for some time, from lawsuits, notices of claim, complaints filed with the Civilian

         Complaint Review Board, and judicial rulings suppressing evidence and finding

         officers incredible as a matter of law, that a disturbing number of their police

         officers use excessive force, unlawfully search and seize citizens, bring charges

         against citizens with no legal basis, perjure themselves in charging instruments and

         testimony, and fail to intervene in and report the obviously illegal actions of their

         fellow officers. Nevertheless, the City has allowed policies and practices that allow

         the aforementioned to persist.

         31.     The City is liable for the damages suffered by plaintiffs as a result of the

         conduct of their employees, agents, and servants, in that, after learning of their

         employees' violation of plaintiffs s' constitutional rights, they failed to remedy the

         wrong; they have created a policy or custom under which unconstitutional practices

         occurred and allowed such policies or customs to continue, and they have been

         grossly negligent in managing subordinates who caused the unlawful condition or

         event. The City has been alerted to the regular use of excessive force and false

         arrests by its police officers, but has nevertheless exhibited deliberate indifference

         to such excessive force and false arrests; that deliberate indifference caused the

         violation of plaintiffs’ constitutional rights in this case.




                                                     9
Case 1:19-cv-05542-RPK-CLP
  Case 1:19-cv-05542-RPK-CLPDocument 24-3
                              Document    Filed10/01/19
                                       1 Filed  05/26/20 Page
                                                          Page10
                                                               11ofof13
                                                                      14PageID
                                                                         PageID#:#:10
                                                                                    130




                                    THIRD CAUSE OF ACTION
                                        (CONSPIRACY)


         32.     The above paragraphs are here incorporated by reference.

         33.     Defendants agreed to violate the plaintiffs’ rights in the manner described

         above. Further defendants made an agreement to attempt to cover up the Supreme

         Court order of the restraining order.

         34.     Defendants took action in furtherance of this agreement by arresting

         plaintiffs and bringing charges of trespassing against him.

         35.     Plaintiffs were injured as a result of defendants' conspiracy.

                                  FOURTH CAUSE OF ACTION
                                   (CONSTITUTIONAL TORT)

         36.     The above paragraphs are here incorporated by reference.

         37.     Defendants, acting under color of law, violated plaintiffs 's rights pursuant

         to §§ 5, 6 and 12 of the New York State Constitution.

         38.     A damages remedy here is necessary to effectuate the purposes of §§ 5, 6

         and 12 of the New York State Constitution, and appropriate to ensure full

         realization of plaintiffs 's rights under those sections.

                                  FIFTH CAUSE OF ACTION
                              (NEGLIGENT HIRING & RETENTION)

         39.     The above paragraphs are here incorporated by reference.

         40.     Defendant City, through the NYPD, owed a duty of care to plaintiffs to

         prevent the loss of liberty and mental abuse sustained by plaintiffs .

         41.     Defendant City, through the NYPD, owed a duty of care to plaintiffs

         because under the same or similar circumstances a reasonable, prudent and careful



                                                    10
Case 1:19-cv-05542-RPK-CLP
  Case 1:19-cv-05542-RPK-CLPDocument 24-3
                              Document    Filed10/01/19
                                       1 Filed  05/26/20 Page
                                                          Page11
                                                               12ofof13
                                                                      14PageID
                                                                         PageID#:#:11
                                                                                    131




         person should have anticipated an injury to plaintiffs or those in a position similar

         to plaintiffs s as a result of this conduct.

         42.     Upon information and belief, defendant officers were incompetent and unfit

         for their positions.

         43.     Upon information and belief, defendant City knew or should have known

         through exercise of reasonable diligence that the officer defendants were potentially

         dangerous.

         44.      Defendant City's negligence in hiring and retaining the officer defendants

         proximately caused plaintiffs 's injuries.

         45.      Because of the defendant City's negligent hiring and retention of defendant

         officers, plaintiffs incurred damages described above.

                                     SIXTH CAUSE OF ACTION
                                      (FALSE IMPRISONMENT)

         46.     The above paragraphs are here incorporated by reference.

         47.     Defendants intentionally confined Plaintiff, Kingsley Palmer in the jail, as

         the Defendants knew, or should have known that they had no lawful authority to

         detain plaintiffs .

         48.     Defendants conduct constituted false imprisonment of plaintiff.

         49.     As a result of false imprisonment, Plaintiffs suffered damages.


                           SEVENTH CAUSE OF ACTION
                (DEPRIVATION OF PROPERY WITHOUT THE DUE PROCESS)


         50.     The above paragraphs are here incorporated by reference.




                                                        11
Case 1:19-cv-05542-RPK-CLP
  Case 1:19-cv-05542-RPK-CLPDocument 24-3
                              Document    Filed10/01/19
                                       1 Filed  05/26/20 Page
                                                          Page12
                                                               13ofof13
                                                                      14PageID
                                                                         PageID#:#:12
                                                                                    132




         51.    The Fifth Amendment says that no one shall be "deprived of life, liberty

         or property without due process of law."      The Fifth amendment applies to the

         states through the Due Process Clause of the Fourteenth Amendment.

         52.    The defendants conspired and did deprive the Plaintiffs of their property

         possession without the due process.

         53.    As a result of false imprisonment, Plaintiffs suffered damages.

                                 EIGHTH CAUSE OF ACTION
                                  (RESPONDEAT SUPERIOR)

         54.     The above paragraphs are here incorporated by reference.

         55.     Defendants' intentional tortious acts were undertaken within the scope of

         their employment by defendant City of New York and in furtherance of the

         defendant City of New York's interest.

         56.    As a result of defendants' tortious conduct in the course of their employment

         and in furtherance of the business of defendant City of New York, Plaintiffs were

         damaged.

                                NINTH CAUSE OF ACTION
                          (VIOLATION OF THE AUTOMATIC STAY)

         57.    The above paragraphs are here incorporated by reference.

         58.    The Defendants violated automatic stay as provide pursuant to 11 U.S.C. §

         362 when they evicted him using the Police force. He had bankruptcy stay and stay

         applied to all and any action against both Kingsley Palmer and his wife.

         59.    As a result of the violation, the plaintiffs suffered emotional and financial

         damages including loss of property.




                                                  12
Case 1:19-cv-05542-RPK-CLP
  Case 1:19-cv-05542-RPK-CLPDocument 24-3
                              Document    Filed10/01/19
                                       1 Filed  05/26/20 Page
                                                          Page13
                                                               14ofof13
                                                                      14PageID
                                                                         PageID#:#:13
                                                                                    133




         WHEREFORE, plaintiffs demand judgment against the defendants, jointly and

         severally, as follows:

               A. In favor of plaintiffs in an amount to be determined by a jury for each of

               plaintiffs 's causes of action, including the possession of their home.

               B. Awarding plaintiffs, punitive damages in an amount to be determined by

               a jury;

               C Awarding plaintiffs reasonable attorneys' fees, costs and disbursements of

               this action; and

               D. Granting such other and further relief as this Court deems just and proper.



         Dated: October 1, 2019
         New York NY
                                                                                   Yours etc.

                                                                        _s/karamvir dahiya
                                                                          Karamvir Dahiya
                                                                  Dahiya Law Offices, LLC
                                                                  75 Maiden Lane Suite 506
                                                                      New York NY 10038
                                                                         Tel: 212 766 8000
                                                                         Fax: 212 766 8001




                                                 13
